Citation Nr: 0946086	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appellant testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2005.  A transcript 
of the hearing is associated with the file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


REMAND

Unfortunately, the case must be remanded once again for 
further development.

The Board's remand in June 2007 specifically requested the 
originating agency to afford the Veteran an examination by an 
ophthalmologist, because an ophthalmologist is a physician 
qualified by training to provide a medical opinion regarding 
the etiology of the Veteran's eye disorders.  The Veteran was 
examined by a VA optometrist in August 2007, and the same 
optometrist issued an addendum opinion in September 2009.  
However, a Doctor of Optometry (DO) is not a physician, so 
examination by an optometrist did not substantially comply 
with the requirements of the Board's remand and remand is 
required at this point.  See Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board were not 
complied with, the Board itself errs in failing to insure 
compliance).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by an ophthalmologist to 
determine the nature and etiology of any 
currently present acquired disorders of 
his eyes.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on the claims folder review, the 
Veteran's subjective history of his 
symptoms and examination of the Veteran, 
the examiner should provide an opinion 
with respect to each currently present 
eye disorder as to whether the disorder 
is attributable to disease or injury.  
With respect to each disorder 
attributable to disease or injury, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability the disorder is etiologically 
related to the Veteran's period of active 
duty.

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Further, 
the law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


